Case 19-50282-LSS   Doc 1-9   Filed 08/07/19   Page 1 of 17




                X 1 It
           Case 19-50282-LSS          Doc 1-9     Filed 08/07/19      Page 2 of 17


                                                                               Execution T~erszon


                   AGREEMENT ON THE EXERCISE OF REMEDIES

        This AGREEMENT ON THE EXERCISE OF REMEDIES (this "A~reement"), dated as
of July 3, 2019 (the "Effective Date"), is entered into by and among PES Holdings, LLC, as the
Borrower (the "Borrower"), the subsidiaries of the Borrower that are parties hereto (the
"Guarantors"), Cortland Capital Markets Services LLC, as Administrative Agent for the Lenders
udder the Credit Agreement described below (the "Administrative Agent"), and the Lenders that
are parties hereto.

                               PRELIMINARY STATEMENT

        WHEREAS, the Lenders party hereto (the "Exercising Lenders") are parties to that
certain Credit Agreement, dated as of August 7, 2018, as amended by the Pirst Amendment and
Incremental Joinder, dated as of February 11, 2019 (the "Credit Agreement"), among the
Borrower, the financial institutions from time to time party thereto as Lenders and the
Administrative Agent;

       WHEREAS, the Exercising Lenders have determined to diligently pursue Enforcement
Actions to enforce their rights and remedies against a substantial portion of the Collateral under
the Credit Agreement with respect to the Specified Defaults (as hereinafter defined), and which
Enforcement Actions include entry into this Agreement;

        WHEREAS, the Loan Parties have requested that the Exercising Lenders limit their
Enforcement Actions and their exercise of rights and remedies resulting from the Specified
Defaults during the Agreement Period (as hereinafter defined), including with respect to any
Collateral, as set forth herein;

         WHEREAS, the Loan Parties hereby acknowledge and agree that, subject to the
Intercreditor Agreement, (i) all property insurance proceeds that any Loan Party is or may be
entitled to (including, without limitation, casualty and business interruption insurance proceeds
but, for the avoidance of doubt, excluding directors' and officers' insurance and any other
liability insurance directly payable to a third party pursuant to the terms of the applicable
insurance policies) as a result of or in any manner related to the ire that occurred in the refinery
operated by the Borrower and its Subsidiaries located in Philadelphia, Pennsylvania on or around
June 21, 2019 (together with all events and occurrences related thereto, the "June 21 Incident"
and such proceeds, the "Specified Insurance Proceeds") constitute Collateral securing the
Obligations and (ii) the Secured Parties hold valid and perfected liens over any and all such
Specified Insurance Proceeds; and

       NOW,THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged), the parties hereto
hereby agree as follows:

                                         AGREEMENT

                Section 1.    Definitions. Capitalized terms used herein but not defined herein
shall have the meanings given to them in the Credit Agreement, and the rules of interpretation
applicable to the Credit Agreement shall apply to this Agreement.
            Case 19-50282-LSS         Doc 1-9      Filed 08/07/19     Page 3 of 17




                Section 2.    Acknowledgement of Specified Defaults. The Borrower
acknowledges and agrees that certain Defaults and/or Events of Default have arisen or may arise
on or prior to the Agreement Termination Date (as defined below) under Sections 2.09, 5.05(a),
7.01(x), 7.01(c) and 7.01(e) of the Credit Agreement as a result of(1)the failure of the Borrower
to make interest payments on the Loans due on June 28, 2019 pursuant to Section 2.09 of the
Credit Agreement,(2) the failure of PESRM to make its required (a) interest payments due on
June 28, 2019 pursuant to Section 1(b) of the Additional Financing Agreement,(b) payments due
on July 29, 2019 pursuant to Section 1(a) of the Sharing Agreement(as defined in the Additional
Financing Agreement) and (c) payments under the Material Base Contracts (as defined in the
Additional Financing Agreement) during the Agreement Period,(3) the failure to make required
payments under the Supply Offtake Agreement and the NGL Installment Purchase Agreement
during the Agreement Period, and (4) any Material Adverse Effect that may have occurred on or
prior to any such payment dates. These potential Defaults or Events of Default (the "Specified
Defaults") do, or will, constitute (i) an Event of Default, (ii) a Tranche B Specific Event of
Default and (iii) a Dual Event of Default under the Credit Agreement

               Section 3.     Loan Parties and Exercising Lenders Agreements.

                (a)      Loan Parties' Agreements. In consideration for the Exercising Lenders'
agreements specified herein, the Loan Parties hereby agree that (i) no later than 10 days after the
Effective Date, the Borrower shall hire a reputable investment bank, financial advisor or other
consultant (the "~ecial Advisor") to prepare a strategic analysis and a new business plan that
will reflect the effects of the June 21 Incident on the business of the Borrower and its
Subsidiaries; (ii) no later than 20 days after the Effective Date, the Borrower shall provide the
Administrative Agent and the Lenders with a report developed in consultation with the Special
Advisor of the steps the Loan Parties have taken and intend to take as a response to the June 21
Incident; (iii) no later than 7 Business Days after the Effective Date (as defined below), the
Borrower shall provide the Administrative Agent and the Lenders with a detailed report
summarizing the Borrower's insurance coverage that may be relevant to the June 21 Incident and
its results; (iv) the Loan Parties shall have used commercially reasonable efforts to establish, by
no later than July 10, 2019, a segregated account under the sole control of the Administrative
Agent pursuant to a deposit account control agreement acceptable to the Administrative Agent
(the "Insurance Account") and, by no later than July 10, 2019, shall use commercially reasonable
efforts to direct all insurance carriers to pay all Specified Insurance Proceeds into such Insurance
Account; (v)on an ongoing basis, the Borrower shall and shall cause its advisors to promptly
comply with all reasonable requests for information from the Exercising Lenders and their
advisors and counsel related to the business of the Borrower and its Subsidiaries; (vi) the
Borrower and its Subsidiaries shall not make any Restricted Payments except for Restricted
Payments permitted under Sections 6.05(a), (c), (k), (1) and (n) of the Credit Agreement;
(vii) without the consent of the Controlling Lenders, the Borrower and its Subsidiaries shall not
make any modifications to any employment, severance or compensation arrangements with their
respective executive officers (or make any payments with respect to such executive officers,
other than to the extent then due and payable pursuant to the terms of the applicable
arrangements as in effect on the Effective Date), in each case that are not favorable to the
Borrower and its Subsidiaries; (viii) notwithstanding anything to the contrary in the Credit
Agreement or any other Loan Document, the Specified Insurance Proceeds will only be spent or
reinvested in a manner that is acceptable to the Controlling Lenders; and (ix) by 5:00 pm New

                                                 2
           Case 19-50282-LSS          Doc 1-9    Filed 08/07/19      Page 4 of 17




York City time on each Thursday (unless such day is not a Business Day, in which case, then by
5:00 pm New York City time on the next succeeding Business Day) commencing on July 11,
2019, the Borrower shall provide the Administrative Agent and the Lenders with a report
detailing the cash balances and liquidity of the Borrower and its Subsidiaries with respect to the
most recently ended seven day period.

               (b)     Exercising Lenders Agreements. At the request of the Borrower, while the
Exercising Lenders are diligently pursuing Enforcement Actions, including under this
Agreement, in consideration for the Loan Parties' agreements detailed in Section 3(a) hereof and
reliance upon the representations, warranties and covenants of the Loan Parties contained in this
Agreement, and upon the terms and subject to the conditions of this Agreement, each of the
Exercising Lenders hereby agrees that, during the Agreement Period (as defined below), it shall
not, and shall not request the Administrative Agent to, and hereby directs the Administrative
Agent not to, (i) declare the unpaid principal amount of outstanding Loans, interest accrued and
unpaid thereon, or any other amounts due or payable under the Credit Agreement or under any
other Loan Document as a result of Specified Defaults or (ii) exercise on behalf of itself and the
Exercising Lenders (or any other lender) any additional rights and remedies, other than as
provided under this Agreement, available to it or them as a result of the Specified Defaults,
whether arising at law, in equity, by contract or otherwise (including, without limitation, those
rights and remedies arising under the Credit Agreement(which, for the avoidance of doubt, shall
include any Enforcement Action permitted thereunder and not detailed in this Agreement) and
the other Loan Documents). The Borrower acknowledges and agrees that the agreements
detailed in this Section 3(b) are limited to the extent specifically set forth above and no other
terms, covenants or provisions of the Credit Agreement or any other Loan Document are
intended pursuant to this Section 3 to (or shall) be affected hereby, all of which remain in full
force and effect unaffected hereby. By their delivery of an executed copy of this Agreement to
the Administrative Agent, the Exercising Lenders(who constitute the Controlling Lenders under
the Credit Agreement) hereby direct the Administrative Agent during the Agreement Period to
enter into this Agreement and take the actions contemplated hereby and reasonably incidental
thereto and forbear from taking any of the actions specified in clauses (i) and (ii) of the first
sentence of this Section 3(b). By its delivery of an executed copy of this Agreement, the
Administrative Agent agrees to act or forbear from acting as so directed by the Exercising
Lenders notwithstanding any contrary instruction it may receive from any other Lenders)(other
than the Controlling Lenders).

For purposes hereof, the "A~reement Period" shall mean the period beginning on the Effective
Date and terminating on 11:59 pm New York City time on the date that is 21 days after the
Effective Date (the "A~reement Termination Date").

             (c)    Termination of Exercising Lenders Agreements.                 The Borrower
acknowledges and agrees that upon the earliest to occur of:

                      (i)     the occurrence and continuation of any Event of Default that is not
               a Specified Default;

                      (ii)    a breach by the Borrower or any other Loan Party of any covenant
               or provision of this Agreement;
            Case 19-50282-LSS         Doc 1-9     Filed 08/07/19     Page 5 of 17




                      (iii)    any representation or warranty contained in this Agreement shall
               be incorrect in any material respect as of the date hereof;

                      (iv)    an agreement is reached regarding an in-court or out-of-court
               restructuring or recapitalization transaction involving the Borrower or any
               Subsidiary, without the prior written consent of the Exercising Lenders;

                      (v)    any payment of principal or interest on any Indebtedness for
               borrowed money of the Borrower or any Subsidiary (other than under the Supply
               and Offtake Documents);

                      (vi) the Borrower shall make any Restricted Payment described in
               Section 6.05(1) of the Credit Agreement; and

                      (vii)   the Agreement Termination Date,

(each, an "Agreement Termination Event"), the provisions of Section 3(b) shall automatically
and immediately terminate without any further action by, or notice being due from, any Lender,
and the Exercising Lenders party hereto may proceed (but are not required), to the extent an
Event of Default is then continuing, to exercise any and all rights and remedies which such
Exercising Lenders may have upon the occurrence of an Event of Default to the extent an Event
of Default is then continuing, including, if an Event of Default is then continuing, declaring the
 Obligations to be immediately due and payable in accordance with the Credit Agreement.

               Section 4.     Conditions to Effective Date. This Agreement shall become
effective as of the Effective Date when, the Borrower shall have paid in full (to the extent
invoiced at least one Business Day in advance), (i) all reasonable fees and expenses of the
Administrative Agent and its affiliates required to be paid or reimbursed at or prior to the
Effective Date and (ii) all reasonable fees and expenses of Davis Polk &Wardwell LLP in
connection with the Loan Documents and this Agreement.

               Section 5.    Representations and Warranties. Each of the Loan Parties
signatory hereto hereby represents and warrants to the Exercising Lenders that as of the date
hereof:

               (a)     the execution, delivery and performance by each Loan Party of this
        Agreement(i) are within such Loan Party's corporate or other powers and have been duly
        authorized by all necessary corporate or other organizational action and, if required,
        stockholder, shareholder or other equity-holder action, and (ii) do not(A) contravene the
        terms of any of such Loan Party's Organizational Documents,(B) conflict with or result
        in any breach or contravention of or default under, or the creation of any Lien under, or
        require any payment to be made under any material Contractual Obligation to which such
        Loan Party is a party or affecting such Loan Party or the properties of such Loan Party or
        any of its Subsidiaries; or (C) violate any Requirement of Law or any material order,
        injunction, writ or decree of any Governmental Authority or any arbitral award to which
        such Loan Party or its property is subject;
           Case 19-50282-LSS          Doc 1-9     Filed 08/07/19      Page 6 of 17




              (b)      no approval, consent, exemption, authorization, or other action by, or
       notice to, or ding with, any Governmental Authority or any other Person is necessary or
       required in connection with the execution, delivery or performance by, or enforcement
       against, any Loan Party of this Agreement, other than the approvals, consents,
       exemptions, authorizations, actions, notices and filings which have been duly obtained,
       taken, given or made and are in full force and effect prior to the Effective Date or being
       obtained in connection herewith;

              (c)      the representations and warranties of each Loan Party set forth in Article 3
       of the Credit Agreement (other than Sections 3.04(b), 3.05(a), 3.05(b), 3.08(c) (with
       respect to the Specified Defaults), 3.08(e), 3.15 and 3.17 thereof and in each other Loan
       Document is true and correct in all material respects (except that any representation and
       warranty that is qualified as to "materiality", "Material Adverse E~Efect" or similar•
       language shall be true and correct in all respects as so qualified) on and as of the date
       hereof with the same effect as though made on and as of the date hereof, except to the
       extent such representations and warranties expressly relate to an earlier date, in which
       case they shall be true and correct in all material respects as of such earlier date; and

              (d)     no Default or Event of Default has occurred and is continuing other than
       the Specified Defaults.

              Section 6.       Notice of Default. The Borrower shall provide notice to the
Administrative Agent and the Exercising Lenders as soon as possible but in any event within two
Business Days of obtaining knowledge of the occurrence any Agreement Termination Event,
which notice shall state that such event occurred and set forth, in reasonable detail, the facts and
circumstances that gave rise to such event. Such notice shall be delivered by electronic mail to:

                       Administrative Agent:
                       Cortland Capital Market Services LLC
                       225 W Washington Street, 9th Floor
                       Chicago, IL 60606
                       Attn: Kaleigh Rowe and Legal Department
                       Email: CPCAgency@cortlandglobal.com and legal@cortlandglobal.com

                       Exercising Lenders:

                       Davis Polk &Wardwell LLP
                       450 Lexington Avenue
                       New York, NY 10017
                       Attn: Damian Schaible (damian.schaible@davispolk.com) and Christian
                       Fischer (Christian.~scher@davispolk.com)

All notices given in accordance with the provisions of this Section 7 shall be deemed to have
been given on the date of receipt.

         Section 7. Governing Law. THIS AGItEElVI~NT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
            Case 19-50282-LSS          Doc 1-9        Filed 08/07/19   Page 7 of 17




STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The provisions of Sections 9.11 and
9.12 of the Credit Agreement shall apply to this Agreement mutatis mutandis.

                Section 8.     Headings. The headings contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section. Any reference to
the number of a clause, subclause or subsection of any Loan Document immediately followed by
a reference in parenthesis to the heading of such Loan Document containing such clause,
subclause or subsection is a reference to such clause, subclause or subsection and not to the
entire section; provided, however, that, in case of direct conflict between the reference to the
heading and the reference to the number of such section, the reference to the heading shall
govern absent manifest error. If any reference to the number of a section (but not to any clause,
subclause or subsection thereof] of any Loan Document is followed immediately by a reference
in parenthesis to the heading of any Loan Document, the heading reference shall govern in case
of direct conflict absent manifest error.

                Section 9.      Severabilitv. The fact that any term or provision of this Agreement
is held invalid, illegal or unenforceable as to any person in any situation in any jurisdiction shall
not affect the validity, enforceability or legality of the remaining terms or provisions hereof or
the validity, enforceability or legality of such offending term or provision in any other situation
or jurisdiction or as applied to any person.

               Section 10. Counterparts; Electronic Execution. This Agreement may be
executed in any number of counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages are attached to the
same document. Delivery of an executed counterpart by telecopy, PDF or other electronic
transmission shall be effective as delivery of a manually executed counterpart of this Agreement.

                Section 11. No Waiver. Except for and to the extent of the agreements
provided in Section 3(b) of this Agreement, the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any default, Default or Event of Default under the
Credit Agreement or any right, power or remedy of the Lenders under the Credit Agreement. The
parties hereto reserve the right to exercise any rights and remedies available to them in
connection with any present or future breaches or defaults with respect to the Credit Agreement
after the Agreement Termination Date. This Agreement shall serve as notice of the Specified
Defaults and the June 21 Incident pursuant to Section 5.07(a) and Section 5.07(e) of the Credit
Agreement and the Lenders party hereto hereby acknowledge that such notice requirements have
been satisfied.

               Section 12. Successors and Assigns. This Agreement shall be binding upon the
Exercising Lenders and their successors and permitted assigns and shall inure, together with all
rights and remedies of the Exercising Lenders party hereto, to the benefit of the Exercising
Lenders party hereto and their respective successors, transferees and assigns.


                                                  D
           Case 19-50282-LSS          Doc 1-9     Filed 08/07/19     Page 8 of 17




          Section 13. Entire Agreement. THIS AGREEMENT, THE CREDIT
AGREEMENT (INCLUDING ALL AMENDMENTS, EXHIBITS AND SCHEDULES
THERETO) AND THE SECURITY INSTRUMENTS CONSTITUTE THE ENTIRE
CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

               Section 14. Expenses of Advisors. The Loan Parties hereby expressly
acknowledge and agree that the fees, expenses and disbursements of Norton Rose Fulbright US
LLP as legal counsel to the Administrative Agent, Davis Polk &Wardwell LLP as legal counsel
to the Exercising Lenders and one financial advisor or other consultant to the Exercising Lenders
are covered by the reimbursement provisions set forth in Section 9.05 of the Credit Agreement
and constitute Obligations and the Loan Parties hereby agree to pay all such fees, expenses and
disbursements of the foregoing advisors promptly upon demand.

                Section 15. Miscellaneous.        This Agreement is a Loan Document. The
Borrower and Guarantors expressly reaffirm their obligations under the Loan Documents and
agree that except as specifically agreed herein, the terms of the Loan Documents are hereby
ratified and confirmed and remain in full force and effect according to their respective terms, and
constitute the legal, valid and binding obligations of each of the Borrower and the Guarantors,
enforceable against such parties in accordance with their terms.

                             [SignatuNe Pages Follow on Next Page]




                                                 7
           Case 19-50282-LSS         Doc 1-9      Filed 08/07/19    Page 9 of 17




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the date first written
above.

                                               ~77CZ~I~i~/'rlii

                                            PES HOLDINGS,LLC



                                            By:
                                            Name: Rachel Celiberti
                                            Title: Chief Financial Officer

                                            GUARANTORS

                                            PHILADELPHIA ENERGY SOLUTIONS
                                            REFINING AND MARKETING LLC,



                                            By:
                                            Name: Rachel Celiberti
                                            Title: Chief Financial Officer

                                            PES ADMINISTRATIVE SERVICES,LLC



                                            By:
                                            Name: Rachel Celiberti
                                            Title: Chief Financial Officer

                                            NORTH YARD LOGISTICS,L.P.

                                            By:       North Yard GP,LLC,
                                                      its general partner



                                             By:
                                             Name: Rachel Celiberti
                                             Title: Chief Financial Officer




                             [PES -Exercise of Rights Agreement]
Case 19-50282-LSS   Doc 1-9   Filed 08/07/19    Page 10 of 17




                          NOKTH YARD GP,I.LC

                                               ~~
                          By:
                          Name: Rachel Celiberti
                          Title: Chief Financial Officer




             [PES -Exercise of Rights Agreement]
Case 19-50282-LSS   Doc 1-9    Filed 08/07/19     Page 11 of 17




                               ADMINISTRATIVE AGENT:

                               CORTLAND CAPITAL MARKETS
                               S~RVICE~ LLC

                                                '~-----~
                               B y, q~/~~
                               Name;         Ma ew TrybuIa
                               Title;        Associate Counsel




              [PES - E~:ercise of Rights Agreement]
Case 19-50282-LSS   Doc 1-9   Filed 08/07/19   Page 12 of 17




                              as a Lender


                              By:
                              Name:
                              Title:



                              as a Lender


                              By:
                              Name:
                              Title:




             [PES -Exercise of Rights Agreement]
Case 19-50282-LSS   Doc 1-9   Filed 08/07/19   Page 13 of 17




                                                        as a Lender


                              By:
                              Name:
                              Title: ~




             [PES -Exercise of Rights Agreement]
Case 19-50282-LSS   Doc 1-9     Filed 08/07/19     Page 14 of 17




             [Y~?S -Exercise of Ili~hts A.~reen~ent]
Case 19-50282-LSS   Doc 1-9   Filed 08/07/19   Page 15 of 17
Case 19-50282-LSS   Doc 1-9    Filed 08/07/19     Page 16 of 17




                      ,asa


                      By:
                      dame
                      Title:




            [PES -Exercise of Rights Agreement]
Case 19-50282-LSS   Doc 1-9   Filed 08/07/19      Page 17 of 17




                              as a Lender


                              By:
                              Narn
                              Title:




            [PES -Exercise of Rights Agreement]
